REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a process comprising polymerizing ethylenically unsaturated monomers to polymers having active termini and introducing (1) a heterocyclic nitrile and permitting said heterocyclic nitrile to functionalize the termini of some of the polymers and (2) an aryl compound that comprises at least two bonded OGp substituents where Gp is a protecting group and a substituent that can react with an active polymer terminus and permitting said aryl compound to functionalize the termini of some of the polymers.
Claims 2-19 depend from claim 1 and therefore contain the limitations of claim 1.
The limitations that are the basis for the allowance appear in claim 20, a process comprising polymerizing ethylenically unsaturated monomers to polymers having active termini and introducing (1) a cyanopyridine to functionalize the termini of some of the polymers and (2) a phenyl compound that comprises at least two bonded OGp subsitutents where Gp is a protecting group and a substituent that can react with an active polymer terminus and permitting said aryl compound to functionalize the termini of some of the polymers.

The present claims are allowable over the closest prior art, namely Tsuji (US 2014/0187693), Luo (US 8,314,189), Yan (US 8,946,355), Lawson (US 7,534,839), Yan (US 7,767,755), and Hirata (US 2017/0275400).
Tsuji teaches a method of producing a rubber composition comprising polymerizing a diene in the presence of a catalyst followed by modification (¶ 121-123). Tsuji teaches examples of modifying agents include cyanopyridine and 3,4-bis(tert-butyldimethylsilyloxy)benzaldehyde (¶ 74) where cyanopyridine falls in the scope of the claimed heterocyclic nitrile and 3,4-bis(tert-butyldimethylsilyloxy)benzaldehyde falls in the scope of the claimed aryl compound. Tsuji falls outside the scope of the instant claims because Tsuji fails to teach adding two modifiers to the same polymers where each modifier functionalizes the termini of some of the polymers. Tsuji fails to provide a motivation to use more than one modifier.
Luo teaches a method for preparing a functionalized polymer comprising reacting a reactive polymer with a heterocyclic nitrile compound (abstract) where butadiene is polymerized with neodymium versatate followed by reaction with a compound such as pyridinecarbonitrile (cyanopyridine) (col. 30-31) which provides improved cold flow resistance and reduced hysteresis. The process of Luo falls outside the scope of the instant claims because Luo fails to teach some of the polymers are also functionalized with an aryl compound comprising at least two OGp groups.
Yan ‘355 teaches a process for preparing a functionalized polymer comprising reacting a reactive polymer with an aryl compound comprising at least two OGp groups (abstract) where butadiene is polymerized followed by reaction with a compound such as 3,4-bis(tert-butyldimethylsilyloxy)benzaldehyde (col. 25, ln. 1-40) which enhances the polymer’s interactivity with particulate filler and is capable of being hydrolyzed (col. 11, ln. 36-48). The process of Yan ‘355 falls outside the scope of the instant claims because Yan ‘355 fails to teach some of the polymers are also functionalized with a heterocyclic nitrile.
Lawson teaches a process where a polymer is functionalized first with a functionalizing agent X’ and the further reacted with a functionalizing agent Y’ (abstract). The process of Lawson falls outside the scope of the instant claims because Lawson fails to teach the functionalizing groups include a heterocyclic nitrile and an aryl compound comprising OGp groups.
Yan ‘755 teaches a process of forming a composition by polymerizing a monomer followed by functionalizing a first part of the polymer with an amine group, and then functionalizing a second part of the polymer with a functionality that includes an alkoxysilane (abstract). The process of Yan ‘755 falls outside the scope of the instant claims because Yan ‘755 fails to teach the functionalizing groups include a heterocyclic nitrile and an aryl compound comprising OGp groups.
Hirata teaches a process of polymerizing dienes followed by terminal modification (abstract; ¶ 99) where the modifier includes cyanopyridine (¶ 140) and benzaldehydes (¶ 139). Hirata falls outside the scope of the instant claims because Hirata fails to teach the benzaldehydes have at least two OGp groups and because Hirata fails to teach adding two modifiers to the same polymers where each modifier functionalizes the termini of some of the polymers.

Because the limitations of claims 1 and 20 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764